 

Exhibit 10.21

 

[logo2.jpg]

 

CONTRACT OF EMPLOYMENT

 

This document is your contract of employment and contains a statement of the
applicable terms of employment required by section 1 of the Employment Rights
Act 1996. This document is to be read in conjunction with your offer of
employment letter. In the event of a conflict between this document and your
offer of employment letter, the terms specified in this document shall apply.

 

Parties

 

(1)TRAVELPORT INTERNATIONAL LIMITED incorporated and registered in England and
Wales with company number 1254977 whose registered office is at Axis 1, Axis
Park, 10 Hurricane Way, Langley, Berkshire, SL3 8AG (Company).

 

(2)Thomas Murphy c/o Axis 1, Axis Park, 10 Hurricane Way, Langley, Berkshire,
SL3 8AGUnited Kingdom (you / your).

 

DATE14th November 2014

 

1.Commencement of employment and Warranties

 

1.1Your employment with the Company will begin on 12th January 2015. The date of
commencement of your period of continuous employment is 12th January 2015.

 

1.2Your previous employment does not count towards your continuous employment
with the Company.

 

1.3You represent and warrant to the Company that, by entering into this contract
or performing any of your obligations under it, you will not be in breach of any
court order or any express or implied terms of any contract or other obligation
binding on you (whether owed to a former employer or other third party) and you
undertake to indemnify the Company against any claims, costs, damages,
liabilities or expenses which the Company may incur as a result if you are in
breach of any such obligations.

 

1.4You warrant that you are entitled to work in the United Kingdom without any
additional approvals and will notify the Company immediately if you cease to be
so entitled during your employment.

 

1.5You warrant that you are not subject to any restrictions which prevent you
from holding office as a director.

 

2.Duties

 

2.1You are to be employed as Executive Vice President and General Counsel
reporting to the President and Chief Executive Officer. The content of your job
description may

 

 1 

 

 

be varied from time to time, and you agree that you may be asked to undertake
such other duties as the Company reasonably considers appropriate.

 

2.2During your employment you shall:

 

(a)if requested, act as a director of the Company and carry out duties on behalf
of any other Group Company including, if so required by the Company, acting as
an officer or consultant of any such Group Company;

 

(b)comply with the articles of association (as amended from time to time) of any
Group Company of which you are a director or officer;

 

(c)abide by any statutory, fiduciary or common-law duties to any Group Company
of which you are a director or officer;

 

(d)not do anything that would cause you to be disqualified from acting as a
director;

 

(e)do such things as are necessary to ensure compliance by yourself and any
relevant Group Company with any rules, regulations or guides applicable to
public companies in the United States of America (as amended from time to time);

 

(f)comply with the requirements under both legislation and regulation as to the
disclosure of inside information;

 

(g)comply with the Travelport Code of Business Conduct and Ethics and related
policies;

 

(h)unless prevented by incapacity, devote the whole of your time, attention and
abilities to the business of the Company and any Group Company of which you are
an employee, officer or consultant;

 

(i)faithfully and diligently exercise such powers and perform such duties as may
from time to time be assigned to you by the Company together with such person or
persons as the Company may appoint to act jointly with you;

 

(j)comply with all reasonable and lawful directions given to you by the Company;

 

(k)promptly make such reports to the President and Chief Executive Officer in
connection with the affairs of any Group Company on such matters and at such
times as are reasonably required;

 

(l)report your own wrongdoing and any wrongdoing or proposed wrongdoing of any
other employee or director of any Group Company to the President and Chief
Executive Officer immediately on becoming aware of it;

 

(m)use your best endeavours to promote, protect, develop and extend the business
of the Company and each Group Company;

 

(n)consent to the Company monitoring and recording any use that you make of the
Company's electronic communications systems for the purpose of ensuring that the
Company's rules are being complied with and for legitimate business purposes;

 

 2 

 

 

(o)comply with any electronic communication systems policy that the Company may
issue from time to time; and

 

(p)remain a solicitor of the Senior Courts of England and Wales.

 

2.3You will not, without the prior written consent of the Company, directly or
indirectly receive or retain any payment or benefit, either in respect of any
business transacted (whether or not by you) by or on behalf of any Group Company
or with a view to any such business being transacted.

 

2.4You will not directly or indirectly:

 

(a)offer, promise or give a Bribe;

 

(b)request, agree to receive, receive or accept a Bribe; or

 

(c)Bribe a foreign public official,

 

either in respect of any business transacted (whether or not by you) by or on
behalf of any Group Company or with a view to any such business being
transacted.

 

2.5If you become aware of another individual who performs services for or on
behalf of any Group Company engaging in one of the activities set out in
paragraph 2.4(b), you must report it immediately to the Company. Failure to act
in accordance with this paragraph could result in you being found guilty of an
offence under the Bribery Act 2010 and/or you having a sanction imposed upon you
pursuant to the Company's Disciplinary Policy, up to and including, dismissal.
You are expected to be familiar with the terms of any anti-bribery and
corruption policies issued by the Company or any Group from time to time.

 

3.Place of work

 

3.1Your normal place of work will be the Company’s offices at Langley,
Berkshire. You may be required to work on a permanent basis at any other
(current or future) premises of the Company or any Group Company within a radius
of 50 miles of Langley, Berkshire. If appropriate the Company’s relocation
policy shall apply.

 

3.2You will be required to undertake business trips or temporary work placements
within the UK and abroad in the course of the performance of your duties and you
agree to travel on any Group Company's business both within the United Kingdom
or abroad. You acknowledge that the nature of your role will involve extensive
global travel.

 

4.Remuneration

 

4.1Your basic annual salary will be £310,000 gross per annum which is payable in
equal monthly instalments in arrears on or about the 20th day of each month by
bank giro credit directly to your bank account.

 

4.2Your salary will be reviewed in 2016 and annually in March of each year
thereafter. The Company is under no obligation to award you an increase
following a salary review. There will be no review of the salary after notice
has been given by either party to terminate your employment.

 

4.3You are required to inform the Company’s payroll department without delay if
an over or under payment of salary, expenses or any other benefit is mistakenly
made to you.

 

 3 

 

 

You expressly agree that the Company may deduct from your salary, or any other
sums owed to you, any money you owe to any Group Company.

 

4.4In addition to your basic annual salary (as set out in clause 4.1 above), you
are eligible to earn up to 100% of your eligible earnings (i.e. your basic
annual salary) at target with the potential to earn up to 200% of your target
bonus (i.e. 200% of your basic annual salary) at the discretion of the Board and
subject to the terms of the 2015 global bonus plan or equivalent, as amended
from time to time. Bonus payment is at the absolute discretion of the Company,
is non-contractual in effect, is subject to the approval of the Board, and bonus
payments are governed by the terms and conditions of the applicable global bonus
plan, a copy of which will be provided to you. The terms of any global bonus
plan (or any other replacement or other bonus plan) may change from year to year
and the amount of any bonus which you may be eligible to earn may reduce
materially.

 

5.Expenses

 

5.1You will be reimbursed by the Company for expenses properly and necessarily
incurred by you in the course of carrying out your duties, providing you abide
by the Company’s current policy on expenses, as set out on the Company Intranet
from time to time.

 

5.2Any credit card provided to you by the Company shall only be used for
expenses incurred in the course of your employment.

 

6.Company Car Allowance

 

6.1Provided that you hold a current driving licence, you shall receive a car
allowance for use of your own car of £15,300 gross per annum which shall be
payable together with and in the same manner as the salary in accordance with
clause 4.1. The car allowance shall not be treated as part of the basic salary
for any purpose and shall not be pensionable nor contractual in effect. The
value of the car allowance may change from year to year and the amount payable
may reduce materially in future years provided that any such reduction is
applied both to the Employee and other similarly situated employees.

 

7.Hours of Work

 

7.1Your normal hours of work are from 9.00 am until 5.15 pm Monday to Friday
inclusive with a 45 minute lunch break. The Company reserves the right to vary
your start and end times to meet business needs and/or improve operational
efficiency but without increasing the total number of hours you work.

 

7.2You will be required to work such additional hours as may be necessary for
the proper performance of your duties without additional payment.

 

7.3You agree to co-operate fully in assisting the Company to maintain such
records of your working hours as may be required from time to time.

 

7.4The parties each agree that the nature of your position is such that your
working time cannot be measured and, accordingly, that your employment falls
within the scope of regulation 20 of the Working Time Regulations 1998.

 

 4 

 

 

8.Holidays and holiday pay

 

8.1The holiday year runs from 1 January to 31 December. You are entitled to 25
days’ paid holiday in each holiday year of employment in addition to 8 public
holidays. Should you be required to work on one of these public holidays then
you will be awarded one extra day’s paid holiday in lieu.

 

8.2Where you are employed for part of a holiday year only you will be entitled
to paid holiday pro rata to the number of complete calendar months worked by you
in the relevant holiday year as illustrated below.

 

Commencement of employment:

 

First full month
of employment Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Entitlement 25 23
21 19 17 15 12 10 8 6 4 2

 

Termination of employment:

 

Last full month of
employment Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Entitlement 2 4 6 8
10 12 15 17 19 21 23 25

 

8.3You are only entitled to a payment in lieu of accrued but untaken holiday on
termination of your employment. The amount of such payment in lieu shall be
1/260th of your salary for each untaken day of entitlement for the holiday year
in which the termination takes place.

 

9.Sickness and sick pay

 

9.1You are referred to the Sickness Absence Policy for details of how the
Company expects sickness absence to be managed, and the entitlements that you
may have to sick pay. Failure to comply with the terms of the Sickness Absence
Policy may result in the loss of enhanced sick pay and may also disqualify you
from receiving statutory sick pay.

 

9.2If you are absent from work due to an accident which occurred or a condition
which was sustained as a result of the act or omission of a third party, any
sick pay paid to you by the Company in respect of your absence will be paid as a
loan which you must repay to the Company if you are successful in recovering
damages in respect of your absence from work.

 

9.3You agree to consent to a medical examination (at the Company’s expense) by
an independent medical practitioner of the Company’s choice at any time (whether
or not you are absent by reason of sickness or injury) and you agree that the
doctor carrying out the examination may disclose to and discuss with the Company
the results of the examination.

 

9.4For the avoidance of doubt the Company will be entitled to terminate your
employment in accordance with the terms of this contract (whether with or
without

 

 5 

 

 

notice as appropriate in the circumstances) during any period of sickness
absence, even where termination would or might cause you to forfeit any
entitlement to sick pay, permanent health insurance or other benefits.

 

10.Pension and other benefits

 

10.1The Company complies with the employer pension duties set out in Part 1 of
the Pensions Act 2008. The Company operates the Travelport Group Personal
Pension Plan (the “Plan”), a defined contribution pension plan. Contributions
would be made on a 1:1 matching basis (employee / employer) up to a total
maximum employer contribution of 10% of base salary. Your basic salary would be
reduced by the contribution you make. By participating in the Plan you accept
that these contribution rates may be varied by the Company from time to time to
take account of any changes in legislation, the Company’s approach to total
compensation, HMRC limits or to ensure compliance with our legal obligations.
This benefit is non-contractual in effect and any changes would be subject to
both reasonable prior notice being given to you and any changes adverse to you
being applied to other similarly situated employees of the Company. Full details
of the Plan and other benefits are available on the Company Intranet.

 

10.2During your employment you will be entitled to participate at the Company’s
expense in the Company’s schemes relating to the following:

 

(a)private medical expenses insurance;

 

(b)permanent health insurance;

 

(c)Wellbeing programme;

 

(d)life assurance;

 

(e)Company appointed tax advisors to a maximum value of £3,000 per annum; and

 

(f)private travel insurance

 

subject in each case to the Company’s rules of these schemes, the rules or
insurance policy of the relevant insurance provider which may be revised from
time to time and you being eligible to participate in or benefit from such
schemes pursuant to their rules at a cost and on terms which are acceptable to
the Company. You should familiarise yourself with the rules of any applicable
benefit scheme. You will be entitled to receive benefits under the Permanent
Health Insurance scheme only in the circumstances and for so long as the Company
continues to receive benefits from the insurer that operates the scheme.

 

10.3The benefits set out in clauses 10.1 and 10.2 shall be non-contractual in
effect and your eligibility to receive any such benefit shall cease immediately
upon termination of your employment for whatever reason. Further, the Company
reserves the right to vary, replace or withdraw all or any of these benefits at
any time during your employment on reasonable notice to you and the value of
them may reduce materially in future provided that any such change is also
applied to other similar situated employees of the Company

 

 6 

 

 

11.Activities during your employment

 

11.1During your employment you may only be engaged, concerned or interested
(whether directly or indirectly) in any other trade, business or occupation with
the prior written consent of the Company. The Company will not unreasonably
withhold such consent but consent will not be given where the outside activity
in question gives rise to any conflict of interest with regard to the Company’s
business or if it is likely to detract from the proper performance of your
duties under this contract.

 

11.2During your employment you must not, except with the Company’s written
consent or instructions, introduce to any other competing business orders for
goods or services with which the Company is able to deal.

 

11.3During your employment you must not, except with the Company’s express
written consent or instructions, represent yourself as the Company’s authorised
agent save as is required in the normal course of your duties. You must not
communicate with any member of the press or media or publish any letter, article
or document on behalf of or referring to the Company without the express prior
permission of the Corporate Communications Department.

 

12.Intellectual Property

 

12.1You acknowledge that all Employment IPRs, Employment Inventions and all
materials embodying them shall automatically belong to the Company to the
fullest extent permitted by law. To the extent that they do not vest in the
Company automatically, you hold them on trust for the Company.

 

12.2You acknowledge that, because of the nature of your duties and the
particular responsibilities arising from the nature of your duties, you have,
and shall have at all times while you are employed by the Company, a special
obligation to further the interests of the Company.

 

12.3To the extent that legal title in any Employment IPRs or Employment
Inventions does not vest in the Company by virtue of clause 12.1, you agree,
immediately on creation of such rights and Inventions, to offer to the Company
in writing a right of first refusal to acquire them on arm's length terms to be
agreed between the parties. If the parties cannot agree on such terms within 30
days of the Company receiving the offer, the Company shall refer the dispute for
determination to an expert who shall be appointed by agreement between the
parties. The expert's decision shall be final and binding on the parties in the
absence of manifest error, and the costs of arbitration shall be borne equally
by the parties. The parties will be entitled to make submissions to the expert
and will provide (or procure that others provide) the expert with such
assistance and documents as the expert reasonably requires for the purpose of
reaching a decision. You agree that the provisions of this clause 12 shall apply
to all Employment IPRs and Employment Inventions offered to the Company under
this clause 12.3 until such time as the Company has agreed in writing that you
may offer them for sale to a third party.

 

12.4You agree:

 

(a)to give the Company full written details of all Employment Inventions which
relate to or are capable of being used in the business of any Group Company
promptly on their creation;

 

 7 

 

 

(b)at the Company's request and in any event on the termination of your
employment to give to the Company all originals and copies of correspondence,
documents, papers and records on all media which record or relate to any of the
Employment IPRs;

 

(c)not to attempt to register any Employment IPR nor patent any Employment
Invention unless requested to do so by the Company; and

 

(d)to keep confidential each Employment Invention unless the Company has
consented in writing to its disclosure by you.

 

12.5You waive all your present and future moral rights which arise under the
Copyright Designs and Patents Act 1988, and all similar rights in other
jurisdictions relating to any copyright which forms part of the Employment IPRs,
and agree not to support, maintain or permit any claim for infringement of moral
rights in such copyright works.

 

12.6You acknowledge that, except as provided by law, no further remuneration or
compensation other than that provided for in this contract is or may become due
to you in respect of your compliance with this clause. This clause is without
prejudice to your rights under the Patents Act 1977.

 

12.7You undertake to use your best endeavours to execute all documents and do
all acts both during and after your employment by the Company as may, in the
opinion of the Company, be necessary or desirable to vest the Employment IPRs in
the Company, to register them in the name of the Company and to protect and
maintain the Employment IPRs and the Employment Inventions. Such documents may,
at the Company's request, include waivers of all and any statutory moral rights
relating to any copyright works which form part of the Employment IPRs. The
Company agrees to reimburse your reasonable expenses of complying with this
clause 12.7.

 

12.8You agree to give all necessary assistance to the Company to enable it to
enforce its Intellectual Property Rights against third parties, to defend claims
for infringement of third party Intellectual Property Rights and to apply for
registration of Intellectual Property Rights, where appropriate throughout the
world, and for the full term of those rights.

 

12.9You hereby irrevocably appoint the Company to be your attorney to execute
and do any such instrument or thing and generally to use your name for the
purpose of giving the Company or its nominee the benefit of this clause 12. You
acknowledge in favour of a third party that a certificate in writing signed by
any Director of the Company that any instrument or act falls within the
authority conferred by this clause 12 shall (unless there is manifest error) be
conclusive evidence that such is the case.

 

13.Disciplinary and grievance procedures

 

13.1Your attention is drawn to the disciplinary and grievance procedures which
appear on the Company Intranet. The disciplinary and grievance procedures do not
form part of your contract of employment.

 

14.Termination of employment

 

14.1The Company may terminate your employment at any time by providing you with
6 months written notice.

 

 8 

 

 

14.2You may terminate your employment at any time by providing the Company with
least 6 months written notice.

 

14.3After notice of termination has been given by either you or the Company,
provided that the Company continues to provide you with your normal salary and
your then benefits until your employment terminates, the Company may at its
absolute discretion at any time during your notice period place you on ‘garden
leave’ and may:

 

(a)exclude you from the premises of the Company and/or any Group Company;

 

(b)require you to carry out specified duties other than your normal duties or to
carry out no duties;

 

(c)require you to return any property belonging to the Company which is in your
possession;

 

(d)announce to employees, suppliers and customers that you have been given
notice of termination or have resigned (as the case may be); or

 

(e)instruct you not to communicate orally or in writing with suppliers,
customers, employees, agents or representatives of the Company or any Group
Company until your employment has terminated.

 

14.4Any outstanding holiday entitlement accrued before or during a period of
exclusion pursuant to clause 14.3(a) should be used during the exclusion period
with the prior agreement of the Company.

 

14.5The Company has the right to terminate your employment without notice if you
breach the terms and conditions of your employment in any material respect and /
or in the case of gross misconduct and / or in the circumstances set out in
clause 14.13.

 

14.6The Company may also terminate your employment (with or without notice
depending upon the severity of the case) if it discovers that you provided the
Company with false information or deliberately misled the Company when applying
for employment.

 

14.7The Company reserves the right, at its discretion, to terminate your
employment with immediate effect by serving a notice stating that this Agreement
is being terminated in accordance with this clause 14.7 and undertaking to pay
you a sum equivalent to basic salary (subject to tax and National Insurance) in
lieu of notice (or unexpired part thereof (“Payment in Lieu”).

 

14.8At the Company’s absolute discretion the Payment in Lieu may be paid in
either one lump sum or, subject to the following, in monthly instalments in the
same way as your salary would have been paid during your employment.

 

14.9For a period of six months from the date on which your employment terminates
you shall:

 

(a)make reasonable efforts to secure work and shall report to the Company on a
monthly basis with up to date details of such efforts; and

 

(b)notify the Company immediately upon starting such work or, if earlier,
accepting an offer of such work.

 

 9 

 

 

14.10The Company has the right to cease payment of instalments of the Payment in
Lieu if you:

 

(a)start work of a similar or higher remunerative nature; or

 

(b)fail to comply with 14.9 above, or

 

(c)fail to comply with Clauses 15 and 16 below.

 

14.11Except with the prior approval of the Board, or as provided in the articles
of association of any Group Company of which you are a director, you shall not
resign as a director or officer of any Group Company.

 

14.12If during your employment you cease to be a director or officer of any
Group Company (otherwise than by reason of your death, resignation or
disqualification pursuant to the articles of association of the relevant Group
Company, as amended from time to time, or by statute or court order) your
employment shall continue with you as an employee only and the terms of this
contract (other than those relating to the holding of the office of director)
shall continue in full force and effect. You shall have no claims in respect of
such cessation of office.

 

14.13The Company may also terminate your employment with immediate effect
without notice and with no liability to make any further payment to you (other
than in respect of amounts accrued due at the date of termination) if you:

 

(a)are disqualified from acting as a director;

 

(b)are guilty of a serious breach of the rules or regulations as amended from
time to time applicable to public companies in the United States of America (as
amended from time to time);

 

(c)fail or cease to meet the requirements of any regulatory body whose consent
is required to enable you to undertake all or any of your duties under this
contract or are guilty of a serious breach of the rules and regulations of such
regulatory body or of any compliance manual of any Group Company;

 

(d)are guilty of any gross misconduct affecting the business of any Group
Company;

 

(e)commit any serious or repeated breach or non-observance of any of the
provisions of this contract or refuse or neglect to comply with any reasonable
and lawful directions of the Company;

 

(f)are, in the reasonable opinion of the Company, grossly negligent or grossly
incompetent in the performance of your duties;

 

(g)are declared bankrupt or make any arrangement with or for the benefit of your
creditors or have a county court administration order made against you under the
County Court Act 1984;

 

(h)are convicted of any criminal offence (other than an offence under any road
traffic legislation in the United Kingdom or elsewhere for which a fine or
non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing;

 

 10 

 

 

(i)become of unsound mind (which includes lacking capacity under the Mental
Capacity Act 2005), or a patient under any statute relating to mental health;

 

(j)cease to be eligible to work in the United Kingdom;

 

(k)are guilty of any fraud or dishonesty or act in any manner which in the
opinion of the Company brings or is likely to bring you or any Group Company
into disrepute or is materially adverse to the interests of any Group Company;

 

(l)are guilty of a serious breach of any rules issued by the Company from time
to time regarding its electronic communications systems;

 

(m)cease to be a solicitor of the Senior Courts of England and Wales.

 

14.14The rights of the Company under clause 14.13 are without prejudice to any
other rights that it might have at law to terminate your employment or to accept
any breach of this contract by you as having brought the contract to an end. Any
delay by the Company in exercising its rights to terminate shall not constitute
a waiver thereof.

 

15.Obligations on Termination

 

15.1On termination of your employment (however arising) or, if earlier, at the
start of a period of garden leave, you shall:

 

(a)resign immediately without compensation from any directorship, office or
trusteeship that you hold in or on behalf of any Group Company;

 

(b)transfer without payment to the Company or as it may direct any shares or
other securities held by you in the Company or any Group Company as a nominee or
trustee for the Company or any Group Company and deliver to the Company the
related certificates;

 

(c)subject to clause 15.2, immediately deliver to the Company all documents,
books, materials, records, correspondence, papers and information (on whatever
media and wherever located) relating to the business or affairs of any Group
Company or its business contacts, any keys, credit card and any other property
of any Group Company which is in your possession or under your control;

 

(d)irretrievably delete any information relating to the business of any Group
Company stored on any magnetic or optical disk or memory and all matter derived
from such sources which is in your possession or under your control outside the
Company's premises; and

 

(e)provide a signed statement that you have complied fully with your obligations
under this clause 15.1 together with such reasonable evidence of compliance as
the Company may request.

 

15.2On termination of your employment (however arising) you shall use your best
endeavours to promptly remove any reference to or suggestion that you remain
employed or engaged by any Group Company in your LinkedIn profile, or any other
online or social media or forum.

 

 11 

 

 

15.3Where you have been placed on garden leave you shall not be required by
clause 15.1 to return until the end of the garden leave period any property
provided to you as a contractual benefit for use during your employment.

 

15.4You hereby irrevocably appoint the Company to be your attorney to execute
and do any such instrument or thing and generally to use your name for the
purpose of giving the Company or its nominee the full benefit of clause 15.1(a)
and clause 15.1(b).

 

15.5On termination of your employment however arising you shall not be entitled
to any compensation for the loss of any rights or benefits under any share
option, bonus, long-term incentive plan or other profit sharing scheme operated
by any Group Company in which you may participate without prejudice to any
entitlements you may have under the rules of the relevant plan or scheme in
place at that time.

 

16.Confidential Business Information and Restrictive Covenants

 

16.1Confidential Business Information

 

(a)You shall not either during the continuance of your employment or at any time
thereafter:

 

(i)disclose or communicate to any person or permit or enable any person to
acquire any Confidential Business Information other than for any legitimate
purposes of a Group Company;

 

(ii)use or attempt to use any of the Confidential Business Information in any
manner which may injure or cause loss either directly or indirectly to any Group
Company or its Clients or may be likely to do so or for any purpose other than
in the discharge of your duties hereunder;

 

(iii)sell or seek to sell to anyone Confidential Business Information other than
for any legitimate purposes of a Group Company; or

 

(iv)obtain or seek to obtain any financial advantage direct or indirect from the
disclosure of Confidential Business Information other than for a Group Company.

 

(b)During the continuance of your employment and at all times thereafter you
shall use your best endeavours to prevent the unauthorised publication or
disclosure of the Confidential Business Information or any part thereof.

 

(c)This Clause shall not apply to:

 

(i)information or knowledge which comes into the public domain other than in
consequence of your default;

 

(ii)any information which you have acquired other than through the performance
of your duties for a Group Company;

 

(iii)any information which is required to be disclosed by you by order of a
court of competent jurisdiction or an appropriate regulatory authority or
otherwise required by law.

 

 12 

 

 

(d)Nothing in this contract shall preclude you from making a protected
disclosure for the purposes of the Public Interest Disclosure Act 1998.

 

16.2.Restrictive Covenants

 

16.2.1You acknowledge that you are willing to enter into the covenants set out
below in order to provide the Company with reasonable protection of its
Confidential Business Information or client connections or the stability of its
workforce, or otherwise for its goodwill, or any aspect of that goodwill. You
further acknowledge that in the course of your employment you are likely to have
dealings with Clients, Suppliers, Agents and Distributors (collectively referred
hereafter as Business Partners) and that the relationships with such Business
Partners are proprietary rights belonging to the relevant Group Company and that
it is fair and reasonable for the Company to seek to protect the interests of
the Group by the provisions of this clause 16.2.

 

16.2.2You shall not, either on your own account (whether directly or indirectly)
as a representative, employee, partner, director, financier, shareholder or
agent of any other person, firm, company or organisation:

 

(a)at any time during the Restricted Period hold any Material Interest in a
business which competes, or will compete or is likely to compete with the
Businesses;

 

(b)at any time during the Restricted Period, seek in any capacity whatsoever any
business, orders or custom for any Restricted Products or Restricted Services
from any Client with whom you have dealt at any time during the period of twelve
months prior to the Termination Date;

 

(c)at any time during the Restricted Period, accept in any capacity whatsoever
orders for any Restricted Products or Restricted Services from any Client with
whom you have dealt at any time during the period of twelve months prior to the
Termination Date;

 

(d)at any time before or after the Termination Date, induce or seek to induce by
any means involving the disclosure or use of Confidential Business Information
any Business Partner to cease dealing with a Group Company or to restrict or
vary the terms upon which it deals with the relevant Group Company;

 

(e)at any time during the Restricted Period be employed or engaged by any person
who at any time during the period of twelve months prior to the Termination Date
shall have been a Business Partner for the purpose of carrying out the same kind
of work as you have performed for the Company during the period of twelve months
prior to the Termination Date;

 

(f)at any time during the Restricted Period approach, solicit or seek in any
capacity whatsoever any business, orders or custom for any Restricted Products
or Restricted Services from any Supplier, Agent or Distributor with whom you
have dealt at any time during the period of twelve months prior to the
Termination Date;

 

 13 

 

 

(g)at any time during the Restricted Period deal with or accept in any capacity
whatsoever orders for any Restricted Products or Restricted Services from any
Supplier, Agent or Distributor with whom you have dealt at any time during the
period of twelve months prior to the Termination Date;

 

(h)at any time during the Restricted Period endeavour to entice away from the
relevant Group Company or knowingly employ or engage the services of or procure
or assist any third party so to employ or engage the services of any person who
shall have been an Employee;

 

(i)at any time during the Restricted Period endeavour to entice away from the
relevant Group Company or knowingly employ or engage the services of or procure
or assist any third party so to employ or engage the services of any person who
shall have been providing consultancy services to the relevant Group Company at
any time in the period of twelve months immediately prior to the Termination
Date and who:

 

(i)by reason of his engagement as a consultant by such Group Company is likely
to be able to assist a business in or intending to be in competition with such
Group Company so to compete; or

 

(ii)by reason of his engagement as a consultant by such Group Company is likely
to be in possession of any Confidential Business Information.

 

16.2.3If, at any time during your employment, two or more Employees have left
their employment, appointment or engagement with the Company to join any other
business, firm, limited liability partnership, company, corporation or other
organisation which is, or intends to be, in competition with the Businesses, you
will not at any time during the six months following the last date on which any
of those Employees were employed or engaged by the Company, be employed or
engaged in any way with such a business concern in a role in which you will or
could undertake duties on the behalf of that business concern that are the same
as or similar to material duties undertaken by you for any Group Company in the
twelve month period prior to the Termination Date.

 

16.2.4You agree that you will not, at any time after the Termination Date
present or allow yourself to be held out or presented as being in any way
connected with or interested in the business of the Company or any Group Company
(other than as a shareholder or consultant if that is the case).

 

16.2.5You agree that each of the restrictions set out in clause 16 constitutes
entirely separate, severable and independent restrictions on you.

 

16.2.6While each of the restrictions contained in clause 16.2 above is
considered by the parties to be reasonable in all the circumstances it is agreed
that if any one or more of such restrictions either taken by itself or
themselves together, is adjudged to go beyond what is reasonable in all the
circumstances for the

 

 14 

 

 

protection of the legitimate interests of the Company or any Group Company but
would be adjudged reasonable if any particular restriction or restrictions were
deleted or if any part or parts of its or their wording were deleted, restricted
or limited in a particular manner then the restrictions set out in clause 16.2
above will apply with such deletions, restrictions or limitations as the case
may be.

 

16.2.7If you accept any engagement (whether as a director, consultant or in any
capacity) or employment with any third party during the period of any
restrictions set out in clause 16.2 above you will on or before such acceptance
provide the third party with full details of these restrictions.

 

16.2.8You will not induce, procure, authorise or encourage any other person,
firm, limited liability partnership, company, corporation, organisation,
governmental or non-governmental body or any other entity to do or procure to be
done anything that if done by you would be a breach of any of the provisions of
this contract.

 

16.2.9The restrictions entered into by you in this clause 16 are given to the
Company for itself and as trustee for each and any Group Company (as may be a
Group Company at the date of this contract or in the future) and the Company
hereby declares that to the extent that such restrictions relate to any Group
Company the Company holds the benefit of them as trustee.

 

16.2.10You agree that you will, at the request and expense of the Company, enter
into a separate agreement with any Group Company in which you agree to be bound
by restrictions corresponding to those restrictions in this clause 16 (or such
of those restrictions as may be appropriate) in relation to that Group Company.

 

16.2.11The post termination obligations, representations and warranties
contained in or made pursuant to this contract shall survive the termination,
for any reason whatsoever, of your employment by the Company or any Group
Company.

 

16.2.12Nothing in this clause 16 shall prevent you from holding a Material
Interest in either (i) a business which is not a Business Partner or (ii) a
business which does not compete and is not likely to compete with the
Businesses.

 

16.2.13During and following the termination of your employment (regardless of
the reason for your termination and which party initiates the termination), you
agree to cooperate with and make yourself readily available to the Company, and
/ or its advisers, as the Company may reasonably request, to assist it in any
matter regarding any Group Company, including giving truthful testimony in any
litigation, potential litigation or any internal investigation or
administrative, regulatory, judicial or quasi-judicial proceedings involving any
Group Company over which you have knowledge, experience or information. You
acknowledge that this could involve, but is not limited to, responding to or
defending any regulatory or legal process, providing information in relation to
any such process, preparing witness statements and giving evidence in person on
behalf of any Group Company. The Company shall reimburse any reasonable expenses
incurred by you as a consequence of complying with your obligations under this
clause, provided that such expenses are approved in advance by the Company.

 

 15 

 

 

17.Deductions

 

17.1You hereby authorise the Company to deduct from your pay (including holiday
pay, sick pay, bonus and pay in lieu of notice) any amounts which are owed by
you to the Company or any other company in the Group after due notification and
authority (including any costs incurred by the Company under the provisions of
the Company Car Allowance Policy as amended from time to time).

 

18.Rules, policies and procedures

 

18.1You must comply at all times with the Company’s rules, policies and
procedures set out on the Company Intranet, or otherwise communicated to you.

 

18.2You must comply at all times with the Travelport Code of Business Conduct
and Ethics, as amended from time to time including without limitation any Code
Guidance Supplements related to information security and/or customer data. You
will be given a copy of this document upon the commencement of your employment,
and will also be made aware of any subsequent updates.

 

18.3For the avoidance of doubt the Company’s rules, policies and procedures and
the Code of Conduct are not incorporated by reference into this contract, are
non-contractual and may be changed, replaced or withdrawn at any time at the
discretion of the Company.

 

18.4Any breach of the Company rules, policies or procedures or the Code of
Conduct may result in disciplinary action being taken against you, and in turn
may, dependent upon the circumstances and the seriousness of the matter
concerned, result in the termination of your employment.

 

19.Data Protection

 

19.1You confirm you have read and understood the Company’s Data Protection
Policy, a copy of which was enclosed with your offer letter. The Company may
change its Data Protection Policy at any time. You agree that personal data
(including sensitive data) relating to you which has been or is in the future
obtained by the Company may be held and processed by the Company (and where
necessary its agents or appointed third parties) either by computer or manually
for any purpose relating to the administration, management and operation of your
employment, or in relation to the Company’s legal obligations or business needs.

 

19.2The Group has offices in various countries throughout the world and it may
be necessary for one or more of the Group’s overseas offices to have access to
information held about you by the Company in the UK. You agree to the transfer
of personal data (including sensitive data) relating to you to any Group Company
and any Group Company’s business contacts outside the European Economic Area in
order to further their business interests even where the country or territory in
question does not maintain adequate data protection standards.

 

19.3You agree and give authorisation that your company electronic mail and
computing resources will be accessible to the company without any further prior
consent during your employment and where appropriate after leaving the company.
All user ID and passwords combinations may be reset for access in appropriate
business circumstances.

 

 16 

 

 

20.Entire agreement, governing law and jurisdiction

 

20.1This contract and your offer of employment letter constitutes the whole
agreement between you and the Company and supersedes all previous discussions,
correspondence, negotiations, arrangements, understandings and agreements
between you and the Company.

 

20.2You acknowledge that in entering into this contract you have not relied on
and shall have no remedy in respect of any undertaking, promise, assurance,
statement, representation, warranty or understanding (whether in writing or not)
of any person (whether party to this contract or not) relating to your
employment under this contract which is not expressly set out in this contract
or your offer letter.

 

20.3This contract and any dispute or claim arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the law of England
and Wales.

 

20.4Each party irrevocably agrees that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim arising out of or in
connection with this contract or its subject matter or formation (including
non-contractual disputes or claims.

 

21.Changes to your Contract

 

21.1The Company reserves the right to make reasonable changes to any of your
terms and conditions of employment.

 

21.2If the Company changes any of the terms and conditions of your employment it
will notify you in writing at least one month in advance of the changes taking
effect.

 

22.Meaning of words used

 

22.1In this contract:

 

“Agent” means all and any travel agents and any other person, firm, company or
organisation materially engaged in the business of travel agency with whom you
have had contact or about whom you became aware of or informed in the course of
your employment:

 

(a)who shall at the Termination Date be negotiating with a Group Company to be
involved in the supply of Restricted Products or Restricted Services; or

 

(b)who has at any time during the period of twelve months prior to the
Termination Date been involved in the supply of Restricted Products or
Restricted Services to a Group Company;

 

“Associated Company” means any company 20 per cent or more of the equity share
capital of which is owned directly or indirectly by the Company (applying the
provisions of section 838 of the Income and Corporation Taxes Act 1988 in the
determination of ownership), or any other Group Company or any company to which
the Company (or any other Group Company) renders managerial, administrative or
technical services;

 

“Board” means the board of directors of Travelport Worldwide Limited (including
any committee of the board duly appointed or designated by it);

 

 17 

 

 

"Bribe" means a financial or other advantage offered to a person, which is
intended to induce that person to perform improperly a function or activity, or
as a reward for the improper performance of a function or activity or the offer
of a promise of a financial or other advantage where the acceptance of the
advantage itself constitutes the improper performance of a function or activity;

 

“Businesses” means the business or businesses of any Group Company:

 

(a)with which you shall have been concerned or involved to any material extent
at any time during the period of twelve months prior to the Termination Date (or
the date you were placed on “garden leave” in accordance with clause 14.3, if
earlier) and which the relevant Group Company shall carry on with a view to
profit; or:

 

(b)which the relevant Group Company shall at the Termination Date (or the date
you were placed on “garden leave” in accordance with clause 14.3, if earlier)
have determined to carry on with a view to profit in the immediate or
foreseeable future and in relation to which you shall at the Termination Date
(or the date you were placed on “garden leave” in accordance with clause 14.3,
if earlier) possess any Confidential Business information;

 

“Client” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment:

 

(a)who shall at the Termination Date (or the date you were placed on “garden
leave” in accordance with clause 14.3 if earlier) be negotiating with a Group
Company for the supply of any Restricted Products or the provision of any
Restricted Services; or

 

(b)to whom a Group Company shall at any time during the period of twelve months
prior to the Termination Date have supplied any Restricted Products or provided
any Restricted Services;

 

“Confidential Business Information” means all and any Corporate Information,
Marketing Information, Technical Information and other information (whether or
not recorded in documentary form or on computer disk or tape) which is of a
commercially sensitive or confidential nature and any information in respect of
which the Company owes an obligation of confidentiality to any third party:

 

(a)which you have acquired at any time during your employment by the Company but
which does not form part of your own stock in trade; and

 

(b)which is not readily ascertainable to persons not connected with the Company
either at all or without a significant expenditure of labour, skill or money;

 

“Corporate Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the business
methods, corporate plans, management systems, finances, maturing new business
opportunities or research and development projects of any Group Company;

 

 18 

 

 

“Distributor” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment:

 

(a)who has pursuant to a contract provided sales and marketing services to a
Group Company in any territory of the world during the period of twelve months
prior to the Termination Date; or

 

(b)who shall at the Termination Date be negotiating with a Group Company to
provide sales and marketing services to a Group Company in any territory of the
world;

 

“Employee” means :

 

(a)any person who is or was, at any time during the period of twelve months
ending on the Termination Date employed or engaged by a Group Company in a
legal, senior management, senior sales or senior technical position and who, by
reason of such a position, possesses any Confidential Business Information or is
likely to be able to solicit the custom of any Client or to induce any Client to
cease dealing with the relevant Group Company, were he or she to accept the
employment or engagement offered and with whom you shall have dealt at any time
during the period of 12 months prior to the Termination Date; or

 

(b)any person who is or was, at any time during the period of twelve months
ending on the Termination Date employed or engaged by a Group Company and who at
any time in the six months preceding the Termination Date reported to you, and
with whom you worked on anything other than an occasional basis during that six
month period;

 

“Employment IPRs” means Intellectual Property Rights created by you in the
course of your employment with the Company (whether or not during working hours
or using Company premises or resources);

 

“Employment Inventions” means any Invention which is made wholly or partially by
you at any time during the course of your employment with the Company (whether
or not during working hours or using Company premises or resources, and whether
or not recorded in material form);

 

“Group” means all Group Companies from time to time;

 

“Group Company” means the Company and any Subsidiary or Holding Company of the
Company and any Subsidiary of that Holding Company (and any Associated Company)
from time to time;

 

“Intellectual Property Rights” means patents, rights to Inventions, copyright
and related rights, trade marks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which subsist or will subsist now or in the future in any
part of the world;

 

 19 

 

 

“Inventions” means any invention, idea, discovery, development, improvement or
innovation, whether or not patentable or capable of registration, and whether or
not recorded in any medium;

 

“Marketing Information” means all and any information (whether or not recorded
in documentary form or on computer disk or tape) relating to the marketing or
sales of any past, present or future product or service of a Group Company
including, without limitation, sales targets and statistics, market research
reports, sales techniques, price lists, discount structures, advertising and
promotional material, the names, addresses, telephone numbers, contact names and
identities of clients and potential clients, commercial, technical contacts of
and suppliers and potential suppliers or consultants to a Group Company, the
nature of their business operations, their requirements for any product or
service sold or purchased by a Group Company and all confidential aspects of
their business relationship with the relevant Group Company;

 

“Material Interest” means:

 

(a)the holding of any position as director, officer, employee, consultant,
partner, principal or agent;

 

(b)the direct or indirect control or ownership (whether jointly or alone) of any
shares (or any voting rights attached to them) or debentures save for the
ownership for investment purposes only of not more than 3 per cent of the issued
ordinary share of any company whose shares are listed on any Recognised
Investment Exchange (as defined in section 207 of the Financial Services Act
1986); or

 

(c)the direct or indirect provision of any financial assistance;

 

“Restricted Period” means the period of twelve months commencing on the
Termination Date unless the Company shall have exercised its right to place you
on “garden leave” in accordance with clause 14.3 above in which case such period
of twelve months shall be reduced by such period as you have spent on “garden
leave”;

 

“Restricted Products” means all and any products of a kind which shall be dealt
in, produced, marketed or sold by a Group Company in the ordinary course of the
Businesses, and the dealing, production, marketing or sale of which you shall
have been involved to a material extent in the course of your employment at any
time during the period of twelve months immediately prior to the Termination
Date (or the date you were placed on “garden leave” in accordance with clause
14.3 if earlier);

 

“Restricted Services” means all and any services of a kind which shall be
provided by a Group Company in the ordinary course of the Businesses and in the
provision of which you shall have been involved to a material extent in the
course of your employment at any time during the period of twelve months
immediately prior to the Termination Date (or the date you were placed on
“garden leave” in accordance with clause 14.3 if earlier);

 

“Subsidiary and Holding Company” in relation to a company means "subsidiary" and
"holding company" as defined in section 1159 of the Companies Act 2006 and a
company shall be treated, for the purposes only of the membership requirement
contained in subsections 1159(1)(b) and (c), as a member of another company even
if its shares in that other company are registered in the name of (a) another
person

 

 20 

 

 

(or its nominee), whether by way of security or in connection with the taking of
security, or (b) a nominee;

 

“Supplier” means any person, firm, company or organisation with whom you had
contact or about whom you became aware of or informed in the course of your
employment who or which at any time during the 12 months immediately preceding
the Termination Date (or the date you were placed on “garden leave” in
accordance with clause 14.3 if earlier):

 

(a)supplied goods or services (other than utilities and goods and services
supplied for administrative purposes) to the Company or any Group Company; or

 

(b)was negotiating with or had pitched to the Company or any Group Company to
supply goods or services (other than utilities and goods and services supplied
for administrative purposes) to the Company or any Group Company;

 

“Technical Information” means all and any trade secrets, source codes, computer
programs, inventions, designs, know-how discoveries, technical specifications
and other technical information (whether or not recorded in documentary form or
on computer disk or tape) relating to the creation, production or supply of any
past, present or future product or service of a Group Company; and

 

“Termination Date” means the date on which your employment hereunder terminates
and references to “following the Termination Date” shall be construed as from
and including such date of termination.

 

This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

 



Signed as a deed by Consuelo Angela Corridori as attorney-in-fact for Travelport
International Limited under a power of attorney dated 11th April 2011   /s/
Consuelo Corridori          



in the presence of:   Consuelo Angela Corridori  as attorney-in-fact for
Travelport International Limited /s/ Kirsteen Marton       Name Kirsteen Marton
    Address Axis One, Axis Park, 10 Hurricane Way, Langley     Occupation HR
Director    

 

Signed as a deed by Thomas Murphy in the presence of:     /s/ Thomas Murphy /s/
Catherine Bower   Employee    Name Catherine Bower   Address Greenside House, 50
Station Road, Wood Green, London N22 7TP   Occupation Executive Assistant  

 

 21 

